COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





MARIBEL TALAMANTES,

                                    Appellant,

v.

RENE ACOSTA,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00131-CV

Appeal from
 388th District Court

of El Paso County, Texas

(TC # 2009CM8200)



 

 

 





MEMORANDUM OPINION

            This appeal is before the Court on its own motion to determine whether it should be
dismissed.  Because Appellant has not filed a brief or a motion for extension of time, we dismiss the
appeal for want of prosecution.
            On October 7, 2010, the clerk of this Court notified Appellant that her brief was past due and
that if she failed to file a motion for extension of time, it would appear to the Court that she no
longer wishes to pursue the appeal.  The clerk advised Appellant that the Court intended to dismiss
the appeal unless any party could show grounds for continuing it by October 17, 2010.  To this date,
no one has responded to the clerk’s notice.
            This Court has the authority to dismiss an appeal for want of prosecution when the appellant
has failed to file her brief in the time prescribed and gives no reasonable explanation for the failure
to do so.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.App.--San Antonio 1998, no pet.).  Accordingly, we dismiss the appeal for want of prosecution. 

November 30, 2010                                                     
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.